Citation Nr: 1137765	
Decision Date: 10/07/11    Archive Date: 10/11/11

DOCKET NO.  08-17 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from October 1971 to December 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Reno, Nevada, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied entitlement to the benefits sought.


FINDINGS OF FACT

1.  Currently diagnosed tinnitus was first manifested during active duty service, and has persisted since that time.

2.  There is no current bilateral hearing loss disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  With respect to the issue of entitlement to service connection for tinnitus, the Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.

With respect to the issue of entitlement to service connection for bilateral hearing loss, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  A July 2006 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's service treatment records and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  A VA examination has been conducted; the Veteran has not argued, and the record does not reflect, that this examination is inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner performed all required tests and provided requested opinions with rationales.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Analysis of Service Connection Claims

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Tinnitus

The Veteran contends that he has tinnitus as a result of in-service noise exposure.  His DD Form 214 reflects that his primary specialty in the Navy was serving as a communication security devices equipment technician.

The Veteran's service treatment records reveal no complaints, findings, or treatment of tinnitus.  At an August 2005 private audiological examination, it was noted that he had occasional tinnitus as well as a positive history of noise exposure.  At a March 2007 private audiological examination, it was noted that he had constant tinnitus as well as a positive history of military teletype noise exposure.

In an October 2007 statement, the Veteran's wife noted that the Veteran had been an electronics and cryptography technician during his three years in the Navy, and she stated that the Veteran has had tinnitus for years.  On his June 2008 VA Form 9, the Veteran asserted that he has had ringing in his ears ever since experiencing noise exposure while serving for three years in the Navy as a communication electronics and cryptography technician.

The Veteran underwent a VA audiological examination in July 2009.  On that occasion, the examiner noted her review of the claims file.  The Veteran reported having military occupational noise exposure as an electronics technician from teletypes, radio rooms, white noise, and cryptography equipment.  He also reported having recreational noise exposure from minimal target practice many years ago.  The Veteran complained of constant tinnitus bilaterally, with onset in his early 20s.  The examiner opined that the Veteran's tinnitus is less likely than not related to his military service.  The examiner noted that there were no complaints of ear problems at the Veteran's service separation examination, and as the Veteran had denied the presence of tinnitus on a medical evaluation form at that time, the examiner concluded that she could not connect tinnitus to his military service without resorting to mere speculation.  The examiner further noted that tinnitus is a symptom (not a disease), and she explained that while tinnitus is commonly associated with noise exposure, it can also be initiated or affected by other factors, and is also known to be associated with increasing age.  The examiner concluded that tinnitus is most likely associated with presbycusis and other medical pathologies (diabetes).

In a March 2011 statement, the Veteran asserted that the buzzing in his ears started during his service in the Navy as an electronics technician.  He stated that he worked around large generators and cryptographic equipment, and that the buzzing in his ears would continue after he left work.  He noted that he did not know this condition was called tinnitus, and he explained that since it was not constant at that time, he did not seek medical attention for it.  The Veteran asserted that he was not asked about tinnitus or sounds in his ears at his discharge examination.  He also stated that over the years his tinnitus has become more frequent and bothersome and occurs every day.

The Veteran is competent to report the symptoms of tinnitus; he can experience the ringing in his ears and describe such without any specialized knowledge or training.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  The Veteran and his wife are also competent to report the onset of tinnitus symptoms; through their five senses, they can objectively note complaints and behaviors indicating hearing problems.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  Although tinnitus is not documented in the Veteran's service treatment records, the lack of contemporaneous records is only one factor to be considered.  Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  There is no other basis in the record to question the credibility of the Veteran's or his wife's statements.  The competent and credible lay evidence of record establishes that tinnitus first manifested while the Veteran was on active duty during the performance of his military duties.  The medical and lay evidence also establishes that the Veteran's tinnitus has progressively worsened over the years.

The July 2009 VA examiner, who rendered a negative nexus opinion, failed to consider the competent and credible lay evidence in rendering that opinion.  Her conclusion is based on the finding of no complaints of ear problems at the time of the Veteran's separation examination.  It is true that the Veteran did not report any ear problems at his separation examination, but he has since asserted that he was not asked about tinnitus or sounds in his ears at his separation examination.  The lack of any evidence showing the Veteran had tinnitus during service is not fatal to his claim for service connection.  The laws and regulations do not strictly require in-service complaint of or treatment for tinnitus in order to establish service connection.  The Veteran has also asserted that he has suffered from tinnitus ever since his military service.  Because the VA examiner failed to consider all the relevant evidence, her opinion is not adequate for adjudication purposes, and is not probative.  See Dalton v. Peake, 21 Vet. App. 23 (2007).

The competent, credible, and probative lay evidence of record establishes that currently diagnosed tinnitus was first manifested during active duty service, and has persisted since that time.  Although lay persons are not competent to opine as to medical etiology or render medical opinions, symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  The sole negative evidence of record, the July 2009 VA examination, is not probative in light of the deficiencies in the opinion offered.

The evidence supports the claim.  Service connection for tinnitus is warranted.

Bilateral Hearing Loss

The Veteran contends that he has current hearing impairment, which he relates to in-service noise exposure from his duties as an electronics technician in the Navy.

The Veteran's service treatment records reveal no complaints, findings, or treatment of hearing loss in either ear.  At his May 1971 enlistment examination, his hearing tested well within normal limits; all puretone thresholds were at 10 decibels bilaterally.  At his June 1974 separation examination, whispered voice test results were 15/15 for both ears.

The Veteran underwent private audiological examinations in August 2005 and March 2007.  On both occasions, audiometric test results were reflected as graphical data, rather than as numerical data.  Neither examination demonstrates a hearing loss disability for VA purposes in either ear.

The Veteran underwent a VA audiological examination in July 2009.  On that occasion, audiometric test results were as follows:


HERTZ

500
1000
2000
3000
4000
CNC
RIGHT
10
10
10
5
15
96
LEFT
5
10
5
5
10
96

The examiner opined that currently the Veteran's hearing loss is not disabling for VA purposes, and that it is isolated in the high frequencies above 6000 Hertz with no notching present.

For VA purposes, a hearing loss disability is defined as: "when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.

The Veteran's ears have never, at any time, demonstrated findings meeting the regulatory definition of a hearing loss disability for VA purposes.  38 C.F.R. § 3.385.  In the absence of a current disability, service connection cannot be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  Service connection for bilateral hearing loss is not warranted.


ORDER

Service connection for tinnitus is granted.

Service connection for bilateral hearing loss is denied.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


